Title: To Benjamin Franklin from Jean-Baptiste Le Roy, 14 July 1780
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Vendredy 14 Juillet [1780]
J’ai vu, mon Illustre Docteur, M. De Maillebois et comme vous lui avez donné le choix du Jour il a pris Jeudy prochain 20 de ce mois. Ainsi ce jour là nous aurons l’honneur de vous voir et de causer avec vous. Je m’ennuye d’étre privé depuis Si Long tems de ce plaisir et de cet Avantage. Recevez les Sinceres assurrances de tous les Sentimens d’attachement que Je vous ai voués pour La Vie
Le Roy

P.S. Si par hazard mon Illustre docteur il arrivoit quelqu’obstacle dans cet Arrangement Vous voudrez bien m’en prevenir, afin que J’en avertisse M. De Maillebois. Mille complimens Je vous prie a Monsieur Votre petit fils.

  
Addressed: a Monsieur / Monsieur Franklin / Ministre Plénipotentiaire des / treize Etats unis de LAmérique / en Son hôtel / a Passy
Notation: Le Roy 14 Juillet 1780.
